Exhibit 10.12

INCENTRA SOLUTIONS, INC.

SECURITIES PURCHASE AGREEMENT

July 31, 2007

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

1.

Agreement to Sell and Purchase

1

 

 

2.

Fees and Warrant

1

 

 

3.

Closing, Delivery and Payment

2

 

 

3.1

 

Closing

2

 

 

3.2

 

Delivery

2

 

 

4.

Representations and Warranties of the Company

2

 

 

4.1

 

Organization, Good Standing and Qualification

2

 

 

4.2

 

Subsidiaries

3

 

 

4.3

 

Capitalization; Voting Rights

3

 

 

4.4

 

Authorization; Binding Obligations

4

 

 

4.5

 

Liabilities; Solvency

5

 

 

4.6

 

Agreements; Action

5

 

 

4.7

 

Obligations to Related Parties

6

 

 

4.8

 

Changes

7

 

 

4.9

 

Title to Properties and Assets; Liens, Etc

8

 

 

4.10

 

Intellectual Property

9

 

 

4.11

 

Compliance with Other Instruments

9

 

 

4.12

 

Litigation

9

 

 

4.13

 

Tax Returns and Payments

10

 

 

4.14

 

Employees

10

 

 

4.15

 

Registration Rights and Voting Rights

11

 

 

4.16

 

Compliance with Laws; Permits

11

 

 

4.17

 

Environmental and Safety Laws

11

 

 

4.18

 

Valid Offering

12

 

 

4.19

 

Full Disclosure

12

 

 

4.20

 

Insurance

12

 

 

4.21

 

SEC Reports

12

 

 

4.22

 

Listing

12

 

 

4.23

 

No Integrated Offering

13

 

 

4.24

 

Stop Transfer

13

 

 

4.25

 

Dilution

13

 

 

4.26

 

Patriot Act

13

 

 

5.

Representations and Warranties of the Purchaser

14

 

 

5.1

 

No Shorting

14

 

 

5.2

 

Requisite Power and Authority

14

 

 

5.3

 

Investment Representations

15

 

 

5.4

 

Purchaser Bears Economic Risk

15

 

 

5.5

 

Acquisition for Own Account

15

 

 

5.6

 

Purchaser Can Protect Its Interest

15

 

 

5.7

 

Accredited Investor

15

 

i

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

5.8

 

Legends

15

 

 

6.

Covenants of the Company

16

 

 

6.1

 

Stop-Orders

16

 

 

6.2

 

Listing

17

 

 

6.3

 

Market Regulations

17

 

 

6.4

 

Reporting Requirements

17

 

 

6.5

 

Use of Funds

17

 

 

6.6

 

Access to Facilities

17

 

 

6.7

 

Taxes

18

 

 

6.8

 

Insurance

18

 

 

6.9

 

Intellectual Property

19

 

 

6.10

 

Properties

19

 

 

6.11

 

Confidentiality

19

 

 

6.12

 

Required Approvals

19

 

 

6.13

 

Reissuance of Securities

20

 

 

6.14

 

Opinion

21

 

 

6.15

 

Margin Stock

21

 

 

6.16

 

[Intentionally Deleted]

21

 

 

6.17

 

Notice of Default

21

 

 

7.

Covenants of the Purchaser

21

 

 

7.1

 

Confidentiality

21

 

 

7.2

 

Non-Public Information

21

 

 

7.3

 

Intentionally Omitted]

21

 

 

8.

Covenants of the Company and Purchaser Regarding Indemnification

21

 

 

8.1

 

Company Indemnification

21

 

 

8.2

 

Purchaser’s Indemnification

22

 

 

8.3

 

Procedures

22

 

 

9.

Registration Rights

22

 

 

9.1

 

Registration Rights Granted

22

 

 

9.2

 

Offering Restrictions

22

 

 

10.

Miscellaneous

22

 

 

10.1

 

Governing Law

22

 

 

10.2

 

Survival

24

 

 

10.3

 

Successors

24

 

 

10.4

 

Entire Agreement; Maximum Interest

24

 

 

10.5

 

Severability

25

 

 

10.6

 

Amendment and Waiver

25

 

 

10.7

 

Delays or Omissions

25

 

 

10.8

 

Notices

25

 

 

10.9

 

Titles and Subtitles

26

 

 

10.10

 

Facsimile Signatures; Counterparts

26

 

 

10.11

 

Broker’s Fees

26

 

  10.12   Construction
26
 

ii

--------------------------------------------------------------------------------



LIST OF EXHIBITS

 

 

Form of Term Note

Exhibit A

Form of Warrant

Exhibit B

 

 

Form of Escrow Agreement

Exhibit C

Form of Disbursement Letter

Exhibit D

Form of Opinion

Exhibit E

Form of Subsidiary Guarantee

Exhibit F

 

 

iii

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT

          THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of July 31, 2007, by and between INCENTRA SOLUTIONS, INC., a
Nevada corporation (the “Company”), and CALLIOPE CAPITAL CORPORATION, a Delaware
corporation (the “Purchaser”).

RECITALS

          WHEREAS, the Company has authorized the sale to the Purchaser of a
Secured Term Note in the aggregate principal amount of Twelve Million Dollars
($12,000,000) (the “Note”);

          WHEREAS, the Company wishes to issue a penny warrant to the Purchaser
to purchase up to 3,750,000 shares of the Company’s Common Stock (subject to
adjustment as set forth therein) in connection with Purchaser’s purchase of the
Note;

          WHEREAS, Purchaser desires to purchase the Note and the Warrant (as
defined in Section 2) on the terms and conditions set forth herein; and

          WHEREAS, the Company desires to issue and sell the Note and Warrant to
Purchaser on the terms and conditions set forth herein.

AGREEMENT

          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises, representations, warranties and covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Company agrees to sell to the Purchaser, and the Purchaser hereby agrees to
purchase from the Company, the Note and the Warrant. The offering of the Note
and the Warrant purchased on the Closing Date shall be known as the “Offering.”
A form of the Note is annexed hereto as Exhibit A. The Note will mature on the
Maturity Date (as defined in the Note). Collectively, the Note and the Warrant
(as defined in Section 2) and the Common Stock issuable upon exercise of the
Warrant are referred to as the “Securities.”

2. Fees and Warrant. On the Closing Date:

 

 

 

 

(a)

The Company will issue and deliver to the Purchaser a Warrant to purchase up to
3,750,000 shares of Common Stock in connection with the Offering (the “Warrant”)
pursuant to Section 1 hereof. The Warrant must be delivered on the Closing Date.
A form of Warrant is annexed hereto as Exhibit B. The shares of Common Stock
issuable upon exercise of the Warrant are hereinafter as referred to as the
“Warrant Shares”.


--------------------------------------------------------------------------------



 

 

 

 

(b)

Subject to the terms of Section 2(c) below, the Company shall pay to Laurus
Capital Management, LLC, the investment manager of the Purchaser (“LCM”), a
non-refundable payment in an amount equal to $415,000 (the “LCM Payment”) which
LCM Payment is intended to defray certain of LCM’s due diligence, legal and
other expenses incurred in connection with the entering into of this Agreement
and the Related Agreements and all related matters.

 

 

 

 

(c)

The LCM Paymentshall be paid at closing out of funds held pursuant to a Funds
Escrow Agreement of even date herewith among the Company, Purchaser and an
Escrow Agent in the form attached hereto as Exhibit C (the “Funds Escrow
Agreement”) and a disbursement letter in the form attached hereto as Exhibit D
(the “Disbursement Letter”).

3. Closing, Delivery and Payment.

          3.1 Closing. Subject to the terms and conditions set forth herein, the
closing of the transactions contemplated hereby (the “Closing”), shall take
place on such date, and at such time or place, as the Company and Purchaser
shall mutually agree (such date is hereinafter referred to as the “Closing
Date”).

          3.2 Delivery. Pursuant to the Escrow Agreement in the form attached
hereto as Exhibit C, at the Closing on the Closing Date, the Company will
deliver to the Purchaser, among other things, a Note in the form attached as
Exhibit A representing the aggregate principal amount of Twelve Million Dollars
($12,000,000) and a Warrant in the form attached as Exhibit B in the Purchaser’s
name representing 3,750,000 Warrant Shares and the Purchaser will deliver to the
Company, among other things, the amounts set forth in the Disbursement Letter by
wire transfer of immediately available funds to an account of the Company as the
Company shall direct in writing. The Company hereby acknowledges and agrees that
Purchaser’s obligation to purchase the Note from the Company on the Closing Date
shall be contingent upon the satisfaction (or waiver by the Purchaser in its
sole discretion) of the items and matters set forth in the closing checklist
provided by the Purchaser to the Company on or prior to the Closing Date.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows:

          4.1 Organization, Good Standing and Qualification. Each of the Company
and each of its Subsidiaries is a corporation, partnership or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Each of the Company
and each of its Subsidiaries has the corporate power and authority to own and
operate its properties and assets. The Company has the corporate power and
authority to execute and deliver (i) this Agreement, (ii) the Note and the
Warrant to be issued in connection with this Agreement, (iii) the Master
Security Agreement dated as of the date hereof between the Company, certain
Subsidiaries of the Company and the Purchaser (as amended, modified and/or
supplemented from time to time, the “Master Security Agreement”), (iv) the
Registration Rights Agreement relating to the Warrant dated as of the date
hereof between the Company and the Purchaser (as amended, modified or
supplemented from time to time, the “Registration Rights Agreement”), (v) the
Subsidiary Guaranty dated as of the date

2

--------------------------------------------------------------------------------



hereof made by certain Subsidiaries of the Company (as amended, modified and/or
supplemented from time to time, the “Subsidiary Guaranty”), (vi) the Stock
Pledge Agreement dated as of the date hereof among the Company, certain
Subsidiaries of the Company and the Purchaser (as amended, modified and/or or
supplemented from time to time, the “Stock Pledge Agreement”), (vii) the Grant
of Security Interests in Patents and Trademarks dated as of the date hereof
among the Company, certain Subsidiaries of the Company and the Purchaser (as
amended, modified or supplemented from time to time, the “IP Grant”), (viii) the
Funds Escrow Agreement dated as of the date hereof among the Company, the
Purchaser and the escrow agent referred to therein (as amended, modified or
supplemented from time to time, the “Funds Escrow Agreement”) and (ix) all other
agreements related to this Agreement and the Securities and referred to herein
(the preceding clauses (ii) through (ix), collectively, the “Related
Agreements”), to issue and sell the Note, to issue and sell the Warrant and the
Warrant Shares, and to carry out the provisions of this Agreement and the
Related Agreements and to carry on its business as presently conducted. Each of
the Company and each of its Subsidiaries is duly qualified and is authorized to
do business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not, or could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects of the
Company and its Subsidiaries, taken individually and as a whole (a “Material
Adverse Effect”).

          4.2 Subsidiaries. Each direct and indirect Subsidiary of the Company,
the direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

          4.3 Capitalization; Voting Rights.

 

 

 

 

(a)

The authorized capital stock of the Company, as of the date hereof consists of
205,000,000 shares, of which 200,000,000 are shares of Common Stock, 13,087,142
shares of which are issued and outstanding, and 5,000,000 are shares of
preferred stock, par value $0.001 per share, 2,450,457 of which shares of
preferred stock are issued and outstanding. The authorized capital stock of each
Subsidiary of the Company is set forth on Schedule 4.3.

 

 

 

 

(b)

Except as disclosed on Schedule 4.3, other than: (i) the shares reserved for
issuance under the Company’s 2000 Equity Incentive Plan or the 2006 Stock Option
Plan; and (ii) shares which may be granted pursuant to this Agreement, the
Related Agreements and other agreements between the Company and the Purchaser,
there are no outstanding options, warrants,

3

--------------------------------------------------------------------------------



 

 

 

 

 

rights (including conversion or preemptive rights and rights of first refusal),
proxy or stockholder agreements, or arrangements or agreements of any kind for
the purchase or acquisition from the Company of any of its securities. Except as
disclosed on Schedule 4.3, neither the offer, issuance or sale of the Note or
the Warrant, or the issuance of any of the Warrant Shares, nor the consummation
of any transaction contemplated hereby will result in a change in the price or
number of any securities of the Company outstanding, under anti-dilution or
other similar provisions contained in or affecting any such securities.

 

 

 

 

(c)

All issued and outstanding shares of the Company’s Common Stock: (i) have been
duly authorized and validly issued and are fully paid and nonassessable; and
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

 

 

 

 

(d)

The rights, preferences, privileges and restrictions of the shares of the Common
Stock are as stated in the Company’s Certificate of Incorporation (the
“Charter”). The Warrant Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement and the
Company’s Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.

          4.4 Authorization; Binding Obligations. All corporate action on the
part of the Company (including its officers and directors) necessary for the
authorization of this Agreement and the Related Agreements, the performance of
all obligations of the Company hereunder and under the other Related Agreements
at the Closing and, the authorization, sale, issuance and delivery of the Note
and Warrant has been taken or will be taken prior to the Closing. This Agreement
and the other Related Agreements, when executed and delivered, will be valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except:

 

 

 

 

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights;
and

 

 

 

 

(b)

general principles of equity that restrict the availability of equitable or
legal remedies.

The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrant and the subsequent exercise of the Warrant for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.

4

--------------------------------------------------------------------------------



          4.5 Liabilities; Solvency. (a) To the Company’s knowledge, neither the
Company nor any of its Subsidiaries has any material contingent liabilities,
except current liabilities incurred in the ordinary course of business and
liabilities disclosed in any of the Company’s filings under the Securities
Exchange Act of 1934 (“Exchange Act”) made prior to the date of this Agreement
(collectively, the “Exchange Act Filings”), copies of which have been provided
to the Purchaser.

 

 

 

          (b) Both before and after giving effect to (a) the transactions
contemplated hereby that are to be consummated on the Closing Date, (b) the
disbursement of the proceeds of, or the assumption of the liability in respect
of, the Note pursuant to the instructions or agreement of the Company and (c)
the payment and accrual of all transaction costs in connection with the
foregoing, the Company and each Subsidiary of the Company, is and will be,
Solvent. For purposes of this Section 4.5(b), “Solvent” means, with respect to
any person on a particular date, that on such date (a) the fair value of the
property of such person is greater than the total amount of liabilities,
including contingent liabilities, of such person; (b) the present fair salable
value of the assets of such person is not less than the amount that will be
required to pay the probable liability of such person on its debts as they
become absolute and matured; (c) such person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such person’s ability to
pay as such debts and liabilities mature; and (d) such person is not engaged in
a business or transaction, and is not about to engage in a business or
transaction, for which such person’s property would constitute and unreasonably
small capital. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

          4.6 Agreements; Action. Except as set forth on Schedule 4.6:

 

 

 

 

(a)

there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, the Company in excess
of $100,000 (other than obligations of, or payments to, the Company arising from
purchase, sale or license agreements entered into in the ordinary course of
business); or (ii) the transfer or license of any patent, copyright, trade
secret or other proprietary right to or from the Company (other than licenses
arising from the purchase of “off the shelf” or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of the
Company’s products or services; or (iv) indemnification by the Company with
respect to infringements of proprietary rights.

 

 

 

 

(b)

Since December 31, 2006, except equipment leasing through CommVest, LLC, as
previously consented to by Purchaser, neither the Company nor any of its
Subsidiaries has: (i) declared or paid any dividends, or

5

--------------------------------------------------------------------------------



 

 

 

 

 

authorized or made any distribution upon or with respect to any class or series
of its capital stock; (ii) incurred any indebtedness for money borrowed or any
other liabilities (other than ordinary course obligations) individually in
excess of $100,000 or, in the case of indebtedness and/or liabilities
individually less than $100,000, in excess of $250,000 in the aggregate; (iii)
made any loans or advances to any person not in excess, individually or in the
aggregate, of $100,000, other than ordinary course advances for travel expenses;
or (iv) sold, exchanged or otherwise disposed of any of its assets or rights
valued in excess of $100,000, other than in the ordinary course of business.

 

 

 

 

(c)

For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

          4.7 Obligations to Related Parties. Except as set forth on Schedule
4.7, there are no obligations of the Company or any of its Subsidiaries to
officers, directors, stockholders or employees of the Company or any of its
Subsidiaries other than:

 

 

 

 

(a)

for payment of salary for services rendered and for bonus payments;

 

 

 

 

(b)

reimbursement for reasonable expenses incurred on behalf of the Company and its
Subsidiaries;

 

 

 

 

(c)

for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of the Company); and

 

 

 

 

(d)

obligations listed in the Company’s financial statements or disclosed in any of
its Exchange Act Filings.

Except as described above or set forth on Schedule 4.7 or in the Company’s
Exchange Act Filings, none of the officers, directors or, to the best of the
Company’s knowledge, key employees or stockholders of the Company or any members
of their immediate families, are indebted to the Company, individually or in the
aggregate, in excess of $50,000 or have any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation which
competes with the Company, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with the Company. Except as described above, no officer, director or
stockholder, or any member of their immediate families, is, directly or
indirectly, interested in any material contract with the Company and no
agreements, understandings or proposed transactions are contemplated between

6

--------------------------------------------------------------------------------



the Company and any such person. Except as set forth on Schedule 4.7, the
Company is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.

          4.8 Changes. Since December 31, 2006, except as disclosed in any
Exchange Act Filing or in any Schedule to this Agreement or to any of the
Related Agreements, there has not been:

 

 

 

 

(a)

any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

 

 

 

(b)

any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;

 

 

 

 

(c)

any material change, except in the ordinary course of business, in the
contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;

 

 

 

 

(d)

any damage, destruction or loss, whether or not covered by insurance, has had,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

 

 

 

(e)

any waiver by the Company or any of its Subsidiaries of a valuable right or of a
material debt owed to it;

 

 

 

 

(f)

any direct or indirect loans made by the Company or any of its Subsidiaries to
any stockholder, employee, officer or director of the Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;

 

 

 

 

(g)

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

 

 

 

 

(h)

any declaration or payment of any dividend or other distribution of the assets
of the Company or any of its Subsidiaries;

 

 

 

 

(i)

any labor organization activity related to the Company or any of its
Subsidiaries;

 

 

 

 

(j)

any debt, except for equipment leasing through Commvest, LLC as previously
consented to by Purchaser, obligation or liability incurred, assumed or
guaranteed by the Company or any of its Subsidiaries, except those for
immaterial amounts and for current liabilities incurred in the ordinary course
of business;

7

--------------------------------------------------------------------------------



 

 

 

 

(k)

any sale, assignment or transfer of any patents, trademarks, copyrights, trade
secrets or other intangible assets owned by the Company or any of its
Subsidiaries;

 

 

 

 

(l)

any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

 

 

 

(m)

any other event or condition of any character that, either individually or in
the aggregate, has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; or

 

 

 

 

(n)

any arrangement or commitment by the Company or any of its Subsidiaries to do
any of the acts described in subsection (a) through (m) above.

          4.9 Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 4.9, each of the Company and each of its Subsidiaries has good and
marketable title to its properties and assets, and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:

 

 

 

 

(a)

those resulting from taxes which have not yet become delinquent;

 

 

 

 

(b)

minor liens and encumbrances which do not materially detract from the value of
the property subject thereto or materially impair the operations of the Company
or any of its Subsidiaries; and

 

 

 

 

(c)

those that have otherwise arisen in the ordinary course of business.

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair (ordinary wear and tear excepted) and are reasonably fit
and usable for the purposes for which they are being used. Except as set forth
on Schedule 4.9, the Company and its Subsidiaries are in compliance with all
material terms of each lease to which it is a party or is otherwise bound.

8

--------------------------------------------------------------------------------



          4.10 Intellectual Property. Each of the Company and each of its
Subsidiaries owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and to the Company’s knowledge, as presently proposed
to be conducted (the “Intellectual Property”), without any known infringement of
the rights of others. There are no outstanding options, licenses or agreements
of any kind relating to the foregoing proprietary rights, nor is the Company or
any of its Subsidiaries bound by or a party to any options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than such
licenses or agreements arising from the purchase of “off the shelf” or standard
products.

 

 

 

 

 

 

(b)

Neither the Company nor any of its Subsidiaries has received any communications
alleging that the Company or any of its Subsidiaries has violated any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity, nor is the Company or
any of its Subsidiaries aware of any basis therefor.

 

 

 

 

 

 

(c)

The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

          4.11 Compliance with Other Instruments. Except as disclosed on
Schedule 4.11, neither the Company nor any of its Subsidiaries is in violation
or default of (x) any term of its Charter or Bylaws, or (y) of any provision of
any indebtedness, mortgage, indenture, contract, agreement or instrument to
which it is party or by which it is bound or of any judgment, decree, order or
writ, which violation or default, in the case of this clause (y), has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The execution, delivery and performance of and
compliance with this Agreement and the Related Agreements to which it is a
party, and the issuance and sale of the Note by the Company and the other
Securities by the Company, each pursuant hereto and thereto, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term or
provision, or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company or any of its
Subsidiaries or the suspension, revocation, impairment, forfeiture or nonrenewal
of any permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties.

          4.12 Litigation. Except as set forth on Schedule 4.12 hereto, there is
no action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened

9

--------------------------------------------------------------------------------



against the Company or any of its Subsidiaries that prevents the Company or any
of its Subsidiaries from entering into this Agreement or the other Related
Agreements, or from consummating the transactions contemplated hereby or
thereby, or which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or any change in the
current equity ownership of the Company or any of its Subsidiaries, nor is the
Company aware that there is any basis to assert any of the foregoing. Neither
the Company nor any of its Subsidiaries is a party or subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality. There is no action, suit, proceeding or investigation
by the Company or any of its Subsidiaries currently pending or which the Company
or any of its Subsidiaries intends to initiate.

          4.13 Tax Returns and Payments. Except as set forth on Schedule 4.13,
each of the Company and each of its Subsidiaries has timely filed all tax
returns (federal, state and local) required to be filed by it. All taxes shown
to be due and payable on such returns, any assessments imposed, and all other
taxes due and payable by the Company or any of its Subsidiaries on or before the
Closing, have been paid or will be paid prior to the time they become
delinquent. Except as set forth on Schedule 4.13, neither the Company nor any of
its Subsidiaries has been advised:

 

 

 

 

 

 

(a)

that any of its returns, federal, state or other, have been or are being audited
as of the date hereof; or

 

 

 

 

 

 

(b)

of any deficiency in assessment or proposed judgment to its federal, state or
other taxes.

The Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

          4.14 Employees. Except as set forth on Schedule 4.14, neither the
Company nor any of its Subsidiaries has any collective bargaining agreements
with any of its employees. There is no labor union organizing activity pending
or, to the Company’s knowledge, threatened with respect to the Company or any of
its Subsidiaries. Except as disclosed in the Exchange Act Filings or on Schedule
4.14, neither the Company nor any of its Subsidiaries is a party to or bound by
any currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement. To the Company’s knowledge, no employee
of the Company or any of its Subsidiaries, nor any consultant with whom the
Company or any of its Subsidiaries has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company or any of its Subsidiaries because of the nature of
the business to be conducted by the Company or any of its Subsidiaries; and to
the Company’s knowledge the continued employment by the Company or any of its
Subsidiaries of its present employees, and the performance of the Company’s and
its Subsidiaries’ contracts with its independent contractors, will not result in
any such violation. Neither the Company nor any of its Subsidiaries is aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their

10

--------------------------------------------------------------------------------



duties to the Company or any of its Subsidiaries. Neither the Company nor any of
its Subsidiaries has received any notice alleging that any such violation has
occurred. Except for employees who have a current effective employment agreement
with the Company or any of its Subsidiaries, no employee of the Company or any
of its Subsidiaries has been granted the right to continued employment by the
Company or any of its Subsidiaries or to any material compensation following
termination of employment with the Company or any of its Subsidiaries. Except as
set forth on Schedule 4.14, the Company is not aware that any officer, key
employee or group of employees intends to terminate his, her or their employment
with the Company or any of its Subsidiaries, nor does the Company or any of its
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.

          4.15 Registration Rights and Voting Rights. Except as set forth on
Schedule 4.15 and except as disclosed in Exchange Act Filings, neither the
Company nor any of its Subsidiaries is presently under any obligation, and
neither the Company nor any of its Subsidiaries has granted any rights, to
register any of the Company’s or its Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued. Except as set
forth on Schedule 4.15 and except as disclosed in Exchange Act Filings, to the
Company’s knowledge, no stockholder of the Company or any of its Subsidiaries
has entered into any agreement with respect to the voting of equity securities
of the Company or any of its Subsidiaries.

          4.16 Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any other
Related Agreement and the issuance of any of the Securities, except such as has
been duly and validly obtained or filed, or with respect to any filings that
must be made after the Closing, as will be filed in a timely manner. Each of the
Company and its Subsidiaries has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

          4.17 Environmental and Safety Laws. Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company’s knowledge, by any other person or entity on any property owned,
leased or used by the Company or any of its Subsidiaries. For the purposes of
the preceding sentence, “Hazardous Materials” shall mean:

 

 

 

 

 

 

(a)

materials which are listed or otherwise defined as “hazardous” or “toxic” under
any applicable local, state, federal and/or foreign laws and regulations that
govern the existence and/or remedy of contamination on property, the protection
of the environment from contamination, the

11

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

control of hazardous wastes, or other activities involving hazardous substances,
including building materials; or

 

 

 

(b)

any petroleum products or nuclear materials.

          4.18 Valid Offering. Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

          4.19 Full Disclosure. Each of the Company and each of its Subsidiaries
has provided the Purchaser with all information requested by the Purchaser in
connection with its decision to purchase the Note and Warrant. Neither this
Agreement, the Related Agreements, the exhibits and schedules hereto and thereto
nor any other document delivered by the Company or any of its Subsidiaries to
Purchaser or its attorneys or agents in connection herewith or therewith or with
the transactions contemplated hereby or thereby, contain any untrue statement of
a material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading. Any financial projections and other estimates
provided to the Purchaser by the Company or any of its Subsidiaries were based
on the Company’s and its Subsidiaries’ experience in the industry and on
assumptions of fact and opinion as to future events which the Company or any of
its Subsidiaries, at the date of the issuance of such projections or estimates,
believed to be reasonable.

          4.20 Insurance. Except as disclosed on Schedule 4.20, each of the
Company and each of its Subsidiaries has general commercial, product liability,
fire and casualty insurance policies with coverages which the Company believes
are customary for companies similarly situated to the Company and its
Subsidiaries in the same or similar business.

          4.21 SEC Reports. Except as set forth on Schedule 4.21, the Company
has filed all proxy statements, reports and other documents required to be filed
by it under the Securities Exchange Act 1934, as amended (the “Exchange Act”).
The Company has furnished the Purchaser with a copy of its Annual Report on Form
10-KSB for its fiscal years ended December 31, 2005 and December 31, 2006 and
its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2007
(the “SEC Reports”). To the knowledge of the Company, the SEC Reports were, at
the time of its filing, in substantial compliance with the requirements of its
form and neither the SEC Reports, nor the financial statements (and the notes
thereto) included in the SEC Reports, as of its filing date, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

          4.22 Listing. The Company’s Common Stock is listed for trading on the
National Association of Securities Dealers, Inc. Over-the-Counter Bulletin Board
(“OTC BB”) and satisfies all requirements for the continuation of such listing.
The Company has not received any

12

--------------------------------------------------------------------------------



notice that its Common Stock will be delisted from OTC BB or that its Common
Stock does not meet all requirements for listing.

          4.23 No Integrated Offering. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

          4.24 Stop Transfer. The Securities are restricted securities as of the
date of this Agreement. Neither the Company nor any of its Subsidiaries will
issue any stop transfer order or other order impeding the sale and delivery of
any of the Securities at such time as the Securities are registered for public
sale or an exemption from registration is available, except as required by state
and federal securities laws.

 

 

 

 

4.25

Dilution. The Company specifically acknowledges that its obligation to issue the
shares of Common Stock upon exercise of the Warrant is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.

 

 

 

 

4.26

Patriot Act. The Company certifies that, to the best of Company’s knowledge,
neither the Company nor any of its Subsidiaries has been designated, and is not
owned or controlled, by a “suspected terrorist” as defined in Executive Order
13224. The Company hereby acknowledges that the Purchaser seeks to comply with
all applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company hereby represents, warrants and agrees
that: (i) none of the cash or property that the Company or any of its
Subsidiaries will pay or will contribute to the Purchaser has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contribution or payment by the Company or any of its
Subsidiaries to the Purchaser, to the extent that they are within the Company’s
and/or its Subsidiaries’ control shall cause the Purchaser to be in violation of
the United States Bank Secrecy Act, the United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Company or any of its Subsidiaries. The Company
agrees to provide the Purchaser any additional information regarding the Company
or any of its Subsidiaries that the Purchaser deems necessary or convenient to
ensure compliance with all applicable laws concerning money laundering and
similar activities. The Company understands and agrees that if at any time it is
discovered that any of the foregoing representations are incorrect, or if
otherwise

13

--------------------------------------------------------------------------------



 

 

 

 

 

required by applicable law or regulation related to money laundering or similar
activities, the Purchaser may undertake appropriate actions to ensure compliance
with applicable law or regulation, including but not limited to segregation
and/or redemption of the Purchaser’s investment in the Company. The Company
further understands that the Purchaser may release confidential information
about the Company and its Subsidiaries and, if applicable, any underlying
beneficial owners, to proper authorities if the Purchaser, in its sole
discretion, determines that it is in the best interests of the Purchaser in
light of relevant rules and regulations under the laws set forth in subsection
(ii) above.

          4.27 ERISA. Based upon the Employee Retirement Income Security Act of
1974 (“ERISA”), and the regulations and published interpretations thereunder:
(i) neither the Company nor any of its Subsidiaries has engaged in any
Prohibited Transactions (as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”)); (ii) each of the
Company and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
the Company nor any of its Subsidiaries has any knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s or such Subsidiary’s employees; and (v)
neither the Company nor any of its Subsidiaries has withdrawn, completely or
partially, from any multi-employer pension plan so as to incur liability under
the Multiemployer Pension Plan Amendments Act of 1980.

5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):

          5.1 No Shorting. Neither the Purchaser nor any of its affiliates and
investment partners has, will nor will cause any person or entity, directly, to
engage in “short sales” of the Company’s Common Stock, as long as the Note shall
be outstanding.

          5.2 Requisite Power and Authority. The Purchaser has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and the Related Agreements and to carry out their
provisions. All corporate action on Purchaser’s part required for the lawful
execution and delivery of this Agreement and the Related Agreements have been or
will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of Purchaser, enforceable in accordance with their terms, except:

 

 

 

 

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights;
and

 

 

 

 

(b)

as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

14

--------------------------------------------------------------------------------



          5.3 Investment Representations. Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon Purchaser’s representations
contained in the Agreement, including, without limitation, that the Purchaser is
an “accredited investor” within the meaning of Regulation D under the Securities
Act. The Purchaser confirms that it has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the Note and the Warrant to be purchased by
it under this Agreement and the Warrant Shares acquired by it upon the exercise
of the Warrant, respectively. The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s and its Subsidiaries’ business, management and financial affairs and
the terms and conditions of the Offering, the Note, the Warrant and the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to the Purchaser or to
which the Purchaser had access.

          5.4 Purchaser Bears Economic Risk. The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. The Purchaser must bear the economic risk
of this investment until the Securities are sold pursuant to: (i) an effective
registration statement under the Securities Act; or (ii) an exemption from
registration is available with respect to such sale.

          5.5 Acquisition for Own Account. The Purchaser is acquiring the Note
and Warrant and the Warrant Shares for the Purchaser’s own account for
investment only, and not as a nominee or agent and not with a view towards or
for resale in connection with their distribution.

          5.6 Purchaser Can Protect Its Interest. By reason of its, or of its
management’s, business and financial experience, the Purchaser has the capacity
to evaluate the merits and risks of its investment in the Note, the Warrant and
the Securities and to protect its own interests in connection with the
transactions contemplated in this Agreement and the other Related Agreements.
Further, Purchaser is aware of no publication of any advertisement in connection
with the transactions contemplated in the Agreement or the Related Agreements.

          5.7 Accredited Investor. The Purchaser is an accredited investor
within the meaning of Regulation D under the Securities Act.

          5.8 Legends.

 

 

 

 

 

 

(a)

The Note shall bear substantially the following legend:

 

 

 

 

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE

15

--------------------------------------------------------------------------------



 

 

 

 

 

 

UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO INCENTRA SOLUTIONS, INC. THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

 

 

 

 

 

(b)

The Warrant Shares, if not issued by DWAC system (as hereinafter defined), shall
bear a legend which shall be in substantially the following form until such
shares are covered by an effective registration statement filed with the SEC:

 

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
INCENTRA SOLUTIONS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

 

 

 

 

(c)

The Warrant shall bear substantially the following legend:

 

 

 

 

 

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
INCENTRA SOLUTIONS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

6. Covenants of the Company. The Company covenants and agrees with the Purchaser
that, so long as the Note remains outstanding:

          6.1 Stop-Orders. The Company will advise the Purchaser, promptly after
it receives notice of issuance by the Securities and Exchange Commission (the
“SEC”), any state securities commission or any other regulatory authority of any
stop order or of any order preventing or suspending any offering of any
securities of the Company, or of the suspension of the qualification of the
Common Stock of the Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.

16

--------------------------------------------------------------------------------



          6.2 Listing. The Company shall promptly secure the listing of the
shares of Common Stock issuable upon the exercise of the Warrant on the OTC BB
(the “Principal Market”), and shall maintain such listing so long as any other
shares of Common Stock shall be so listed. The Company will maintain the listing
of its Common Stock on the Principal Market or on Nasdaq or any securities
exchange acceptable to the Purchaser, and, to the extent applicable to the
Company, will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the National
Association of Securities Dealers (“NASD”) and such exchanges, as applicable.

          6.3 Market Regulations. The Company shall notify the SEC, NASD and
applicable state authorities, in accordance with their requirements, to the
extent applicable to the Company, of the transactions contemplated by this
Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Purchaser and promptly provide copies
thereof to the Purchaser.

          6.4 Reporting Requirements. The Company will timely file with the SEC
all reports required to be filed pursuant to the Exchange Act and refrain from
terminating its status as an issuer required by the Exchange Act to file reports
thereunder even if the Exchange Act or the rules or regulations thereunder would
permit such termination.

          6.5 Use of Funds. The Company agrees that it will use (i) $11,000,000
of the proceeds of the sale of the Note to consummate the Contemplated
Acquisitions previously disclosed to the Purchaser, (ii) $1,000,000 of the
proceeds of the sale of the Note to refinance that certain Term Note, issued as
of March 31, 2006 by the Company to Laurus Master Fund, Ltd. and (iii) the
remainder of the proceeds of the sale of the Note and the proceeds of the sale
of the Warrant for general working capital and general business purposes of the
Company and its Subsidiaries.

          6.6 Access to Facilities. Each of the Company and each of its
Subsidiaries will permit any representatives designated by the Purchaser (or any
successor of the Purchaser), upon reasonable notice and during normal business
hours, at such person’s expense and accompanied by a representative of the
Company, to:

 

 

 

 

(a)

visit and inspect any of the properties of the Company or any of its
Subsidiaries;

 

 

 

 

(b)

examine the corporate and financial records of the Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom; and

 

 

 

 

(c)

discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers and independent accountants of the
Company or any of its Subsidiaries.

17

--------------------------------------------------------------------------------



Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.

          6.7 Taxes. Each of the Company and each of its Subsidiaries will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company and its
Subsidiaries; provided, however, that any such tax, assessment, charge or levy
need not be paid if the validity thereof shall currently be contested in good
faith by appropriate proceedings and if the Company and/or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto, and
provided, further, that the Company and its Subsidiaries will pay all such
taxes, assessments, charges or levies forthwith upon the commencement of
proceedings to foreclose any lien which may have attached as security therefor.

          6.8 Insurance. Each of the Company and its Subsidiaries will keep its
assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar business similarly situated
as the Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms. The Company and each of
its Subsidiaries will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to the assets pledged to the
Purchaser as security for its obligations hereunder and under the Related
Agreements. At the Company’s and each of its Subsidiaries’ joint and several
cost and expense in amounts and with carriers reasonably acceptable to
Purchaser, the Company and each of its Subsidiaries shall (i) keep all its
insurable properties and properties in which it has an interest insured against
the hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to the Company’s or the
respective Subsidiary’s including business interruption insurance; (ii) maintain
public liability insurance against claims for personal injury, death or property
damage suffered by others, in each case consistent with past practices; (iii)
maintain all such worker’s compensation or similar insurance as may be required
under the laws of any state or jurisdiction in which the Company or the
respective Subsidiary is engaged in business; and (iv) furnish Purchaser with
(x) copies of all policies and evidence of the maintenance of such policies at
least thirty (30) days before any expiration date, (y) excepting the Company’s
workers’ compensation policy, endorsements to such polices naming Purchaser as
“co insured” or “additional insured” and appropriate loss payable endorsements
in form and substance satisfactory to Purchaser, naming Purchaser as loss payee,
an (z) evidence that as to Purchaser the insurance coverage shall not be
impaired or invalidated by any act or neglect of the Company or any Subsidiary
and the insurer will provide Purchaser with at least thirty (30) days notice
prior to cancellation. The Company and each Subsidiary shall instruct the
insurance carriers that in the event of any loss thereunder, the carriers shall
make payment for such loss to the Company and/or the Subsidiary and Purchaser
jointly. In the event that as of the date of receipt of each loss recovery upon
any such insurance, the Purchaser has not declared an Event of Default with

18

--------------------------------------------------------------------------------



respect to this Agreement or any of the Related Agreements, then the Company
and/or such Subsidiary shall be permitted to direct the application of such loss
recovery proceeds toward investment in property, plant and equipment that would
comprise “Collateral” secured by Purchaser’s security interest pursuant to a
security agreement, with any surplus funds to be applied by the Company for
working capital purposes. In the event that Purchaser has properly declared an
Event of Default with respect to this Agreement or any of the Related
Agreements, then all loss recoveries received by Purchaser upon any such
insurance thereafter may be applied to the obligations of the Company hereunder
and under the Related Agreements, in such order as the Purchaser may determine.
Any surplus (following satisfaction of all Company obligations to Purchaser)
shall be paid by Purchaser to the Company or applied as may be otherwise
required by law. Any deficiency thereon shall be paid by the Company or the
Subsidiary, as applicable, to Purchaser, on demand.

          6.9 Intellectual Property. Each of the Company and each of its
material Subsidiaries shall maintain in full force and effect its existence,
rights and franchises and all licenses and other rights to use Intellectual
Property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.

          6.10 Properties. Each of the Company and each of its Subsidiaries will
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and each of the
Company and each of its Subsidiaries will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

          6.11 Confidentiality. The Company agrees that it will not disclose,
and will not include in any public announcement, the name of the Purchaser,
unless expressly agreed to by the Purchaser or unless and until such disclosure
is required by law or applicable regulation, and then only to the extent of such
requirement. Notwithstanding the foregoing, the Company may disclose Purchaser’s
identity and the terms of this Agreement and the Related Agreements to its
current and prospective debt and equity financing sources. The Purchaser shall
be permitted to discuss, distribute or otherwise transfer any non-public
information of the Company and its Subsidiaries in the Purchaser’s possession
now or in the future to potential or actual (i) direct or indirect investors in
the Purchaser and (ii) third party assignees or transferees of all or a portion
of the obligations of the Company and/or any of its Subsidiaries hereunder and
under the Related Agreements, to the extent that such investor or assignee or
transferee enters into a confidentiality agreement for the benefit of the
Company in such form as may be necessary to address the Company’s Regulation FD
or other securities law requirements.

          6.12 Required Approvals. (I) For so long as twenty-five percent (25%)
of the principal amount of the Note is outstanding, the Company, without the
prior written consent of the Purchaser (which consent shall not be unreasonably
withheld), shall not:

 

 

 

 

(a)

directly or indirectly declare or pay any dividends, other than dividends paid
to the Company or any of its wholly owned Subsidiaries;

19

--------------------------------------------------------------------------------



 

 

 

 

 

 

(b)

liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company dissolve, liquidate or merge with any other
person or entity (unless the Company is the surviving entity);

 

 

 

 

 

 

(c)

become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company’s or any of its Subsidiaries right to
perform the provisions of this Agreement, any other Related Agreement or any of
the agreements contemplated hereby or thereby; and/or

 

 

 

 

 

 

(d)

(i) create, incur, assume or suffer to exist any secured indebtedness (exclusive
of trade debt and debt incurred to finance the purchase of equipment, not in
excess of five percent (5%) per annum of the fair market value of the Company’s
assets) other than (x) the Company’s indebtedness to Laurus, (y) indebtedness
set forth on Schedule 6.12(c) attached hereto and made a part hereof and any
refinancings or replacements thereof on terms no less favorable to the Purchaser
than the indebtedness being refinanced or replaced, and (z) any debt incurred in
connection with the purchase of assets in the ordinary course of business, or
any refinancings or replacements thereof on terms no less favorable to the
Purchaser than the indebtedness being refinanced or replaced; or (ii) cancel any
debt owning to it in excess of $250,000 in the aggregate during any 12 month
period; and/or

 

 

 

 

 

          (e)       The Company shall not, and shall not permit any of its
Subsidiaries to create or acquire any Subsidiary after the date hereof unless
(i) such Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such
Subsidiary becomes party to the Master Security Agreement, the Stock Pledge
Agreement and the Subsidiary Guarantee (either by executing a counterpart
thereof or an assumption or joinder agreement in respect thereof) and, to the
extent required by the Purchaser, satisfies each condition of this Agreement and
the Related Agreements as if such Subsidiary were a Subsidiary on the Closing
Date.

          6.13 Reissuance of Securities. The Company agrees to reissue
certificates representing the Securities without the legends set forth in
Section 5.7 above at such time as:

 

 

 

 

(a)

the holder thereof is permitted to dispose of such Securities pursuant to Rule
144(k) under the Securities Act; or

 

 

 

 

(b)

upon resale subject to an effective registration statement after such Securities
are registered under the Securities Act.

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the selling Purchaser and broker, if
any.

20

--------------------------------------------------------------------------------



          6.14 Opinion. On the Closing Date, the Company will deliver to the
Purchaser an opinion in substantially the form attached hereto as Exhibit E. The
Company will provide, at the Company’s expense, such other legal opinions in the
future as are reasonably necessary for the exercise of the Warrant.

 

 

 

 

6.15

Margin Stock. The Company will not permit any of the proceeds of the Note or the
Warrant to be used directly or indirectly to “purchase” or “carry” “margin
stock” or to repay indebtedness incurred to “purchase” or “carry” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.

 

 

 

 

6.16

[Intentionally Deleted]

 

 

 

 

6.17

Notice of Default. The Company shall from time to time diligently review its
obligations hereunder and under the Related Agreements to confirm its compliance
in all material respects with its duties hereunder and thereunder, and shall
promptly notify the Purchaser of any event or circumstance that has resulted in,
or could reasonably be expected to result in, the occurrence of any default or
Event of Default (as defined in the Note) hereunder or thereunder. For purposes
of this Section 6.17, the term “default” shall mean an event or condition the
occurrence of which is, or with the lapse of time or the giving of notice or
both would be, an Event of Default.

7. Covenants of the Purchaser. The Purchaser covenants and agrees with the
Company as follows:

          7.1 Confidentiality. The Purchaser agrees that it will not disclose,
and will not include in any public announcement, the name of the Company, unless
expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.

          7.2 Non-Public Information. The Purchaser agrees not to effect any
sales in the shares of the Company’s Common Stock while in possession of
material, non-public information regarding the Company if such sales would
violate applicable securities law.

          7.3 Intentionally Omitted].

8. Covenants of the Company and Purchaser Regarding Indemnification.

          8.1 Company Indemnification. The Company agrees to indemnify, hold
harmless, reimburse and defend the Purchaser, each of the Purchaser’s officers,
directors, agents, affiliates, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Purchaser which results, arises out of or is based upon: (i) any
misrepresentation by the Company or any of its Subsidiaries or breach of any
warranty by the Company or any of its Subsidiaries in this Agreement, any other
Related Agreement or in any exhibits or schedules attached hereto or thereto; or
(ii) any breach or default in performance by Company or any of its

21

--------------------------------------------------------------------------------



Subsidiaries of any covenant or undertaking to be performed by the Company or
any of its Subsidiaries hereunder, under any other Related Agreement or any
other agreement entered into by the Company and/or any of its Subsidiaries and
Purchaser relating hereto or thereto.

          8.2 Purchaser’s Indemnification. Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, affiliates, control persons and principal shareholders, at
all times against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company which results, arises out of or is based upon: (i) any
misrepresentation by Purchaser or breach of any warranty by Purchaser in this
Agreement or any Related Agreement or in any exhibits or schedules attached
hereto; or (ii) any breach or default in performance by Purchaser of any
covenant or undertaking to be performed by Purchaser hereunder, under any
Related Agreement or any other agreement entered into by the Company and
Purchaser relating hereto or thereto.

          8.3 Procedures. The procedures and limitations set forth in Section
10.2(c) and (d) shall apply to the indemnifications set forth in Sections 8.1
and 8.2 above.

9. Registration Rights.

          9.1 Registration Rights Granted. At the Closing, the Company shall
grant registration rights to the Purchaser pursuant to a Registration Rights
Agreement dated as of even date herewith between the Company and the Purchaser.

          9.2 Offering Restrictions. Except as previously disclosed in the SEC
Reports or in the Exchange Act Filings, or stock or stock options granted to
employees or directors of the Company (these exceptions hereinafter referred to
as the “Excepted Issuances”), neither the Company nor any of its Subsidiaries
will issue any securities with a continuously variable/floating conversion
feature which are or could be (by conversion or registration) free-trading
securities (i.e. common stock subject to a registration statement) prior to the
full repayment of the Note (together with all accrued and unpaid interest and
fees related thereto) (the “Exclusion Period”).

          10. Miscellaneous.

 

 

 

 

 

10.1

Governing Law. THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE

 

 

 

GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

 

 

 

 

 

(b)

THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR

22

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

DISPUTES BETWEEN THE COMPANY, ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER
HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED
AGREEMENTS; PROVIDED, THAT THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PURCHASER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY
AGREEMENT) OR ANY OTHER SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER
SECURITY AGREEMENT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE PURCHASER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN SECTION 10.8 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

23

--------------------------------------------------------------------------------



          10.2 Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the Purchaser and
the closing of the transactions contemplated hereby to the extent provided
therein. All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.

          10.3 Successors. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, heirs, executors and administrators of the parties hereto and shall
inure to the benefit of and be enforceable by each person or entity which shall
be a holder of the Securities from time to time, other than the holders of
Common Stock which has been sold by the Purchaser pursuant to Rule 144 or an
effective registration statement. The Purchaser may assign any or all of its
rights hereunder or under any Related Agreement to any person and any such
assignee shall succeed to the Purchaser’s rights with respect thereto; provided
that the Purchaser shall not be permitted to effect any such assignment to a
competitor of the Company unless an Event of Default (as defined in the Note)
has occurred and is continuing. Upon such assignment, the Purchaser shall be
released from all responsibility for the Collateral (as defined in the Master
Security Agreement, the Stock Pledge Agreement and each other security
agreement, mortgage, cash collateral deposit letter, pledge and other agreements
which are executed by the Company or any of its Subsidiaries in favor of the
Purchaser) to the extent same is assigned to any transferee. The Purchaser may
from time to time sell or otherwise grant participations in any of the
Obligations (as defined in the Master Security Agreement) and the holder of any
such participation shall, subject to the terms of any agreement between the
Purchaser and such holder, be entitled to the same benefits as the Purchaser
with respect to any security for the Obligations (as defined in the Master
Security Agreement) in which such holder is a participant. The Company agrees
that each such holder may exercise any and all rights of banker’s lien, set-off
and counterclaim with respect to its participation in the Obligations (as
defined in the Master Security Agreement) as fully as though the Company were
directly indebted to such holder in the amount of such participation. The
Company may not assign any of its rights or obligations hereunder without the
prior written consent of the Purchaser. All of the terms, conditions, promises,
covenants, provisions and warranties of this Agreement shall inure to the
benefit of each of the undersigned, and shall bind the representatives,
successors and permitted assigns of the Company.

          10.4 Entire Agreement; Maximum Interest. This Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein. Nothing contained in this Agreement, any Related
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law. In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Purchaser and thus refunded to the Company.

24

--------------------------------------------------------------------------------



          10.5 Severability. In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

          10.6 Amendment and Waiver.

 

 

 

 

(a)

This Agreement may be amended or modified only upon the written consent of the
Company and the Purchaser.

 

 

 

 

(b)

The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.

 

 

 

 

(c)

The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

          10.7 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Related
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. All remedies, either under this Agreement or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.

          10.8 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:

 

 

 

 

(a)

upon personal delivery to the party to be notified;

 

 

 

 

(b)

when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

 

 

 

 

(c)

three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or

 

 

 

 

(d)

one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

All communications shall be sent as follows:

 

 

 

 

 

 

If to the Company, to:

Incentra Solutions, Inc.
1140 Pearl Street
Boulder, Colorado 80302

 

 

Attention:

 

Chief Financial Officer

 

 

Facsimile:

 

(303) 449-9584

25

--------------------------------------------------------------------------------



 

 

 

 

 

 

with a copy to:

Law Offices of Karl Reed Guest
94 Underhill Road
Orinda, CA 94563

 

 

Attention:

 

Reed Guest, Esq.

 

 

Facsimile:

 

(925) 254-9226

 

 

 

 

 

 

If to the Purchaser, to:

Calliope Capital Corporation
874 Walker Road
Suite C
Dover, DE 19904

 

 

Facsimile:

 

914-949-9618

 

 

 

 

 

 

with a copy to:

Laurus Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017

 

 

Attn:

 

Portfolio Services

 

 

Facsimile:

 

212-581-5037

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

          10.9 Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

          10.10 Facsimile Signatures; Counterparts. This Agreement may be
executed by facsimile signatures and in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.

          10.11 Broker’s Fees. Except as set forth on Schedule 10.11 hereof,
each party hereto represents and warrants that no agent, broker, investment
banker, person or firm acting on behalf of or under the authority of such party
hereto is or will be entitled to any broker’s or finder’s fee or any other
commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 10.11 being untrue.

          10.12 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and the Related Agreements
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Agreement to favor any party against the other.

                              [Intentionally Omitted].

26

--------------------------------------------------------------------------------



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

27

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES
PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

 

 

 

 

 

COMPANY:

 

PURCHASER:

 

 

 

INCENTRA SOLUTIONS, Inc.

 

CALLIOPE CAPITAL CORPORATION

 

 

 

By:

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Matthew G. Richman

 

Name:

 

Title:

Senior Vice President, Chief Corporate Development Officer & Treasurer

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF NOTE

B-1

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF WARRANT

2

--------------------------------------------------------------------------------



 

EXHIBIT C

FORM OF ESCROW AGREEMENT

3

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF DISBURSEMENT LETTER

D-1

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF OPINION

          1. Each of the Company and each of its Subsidiaries is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of [Nevada] [other jurisdiction] and has all requisite corporate power and
authority to own, operate and lease its properties and to carry on its business
as it is now being conducted.

          2. Each of the Company and each of its Subsidiaries has the requisite
corporate power and authority to execute, deliver and perform its obligations
under the Agreement and the Related Agreements. All corporate action on the part
of the Company and each of its Subsidiaries and its officers, directors and
stockholders necessary has been taken for: (i) the authorization of the
Agreement and the Related Agreements and the performance of all obligations of
the Company and each of its Subsidiaries thereunder; and (ii) the authorization,
sale, issuance and delivery of the Securities pursuant to the Agreement and the
Related Agreements. The Warrant Shares, when issued pursuant to and in
accordance with the terms of the Agreement and the Related Agreements and upon
delivery shall be validly issued and outstanding, fully paid and non assessable.

          3.The execution, delivery and performance by each of the Company and
each of its Subsidiaries of the Agreement and the Related Agreements to which it
is a party and the consummation of the transactions on its part contemplated by
any thereof, will not, with or without the giving of notice or the passage of
time or both:

          (a) Violate the provisions of their respective Charter or bylaws; or

          (b) Violate any judgment, decree, order or award of any court binding
upon the Company or any of its Subsidiaries; or

          (c) Violate any [insert jurisdictions in which counsel is qualified]
or federal law

          4. The Agreement and the Related Agreements will constitute valid and
legally binding obligations of each of the Company and each of its Subsidiaries
(to the extent such person is a party thereto), and are enforceable against each
of the Company and each of its Subsidiaries in accordance with their respective
terms, except:

          (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

          (b) general principles of equity that restrict the availability of
equitable or legal remedies.

          5. To such counsel’s knowledge, the sale of the Note is not subject to
any preemptive rights or rights of first refusal that have not been properly
waived or complied with. To such counsel’s knowledge, the sale of the Warrant
and the subsequent exercise of the Warrant

E-1

--------------------------------------------------------------------------------



for Warrant Shares are not subject to any preemptive rights or, to such
counsel’s knowledge, rights of first refusal that have not been properly waived
or complied with.

          6. Assuming the accuracy of the representations and warranties of the
Purchaser contained in the Agreement, the offer, sale and issuance of the
Securities on the Closing Date will be exempt from the registration requirements
of the Securities Act. To such counsel’s knowledge, neither the Company, nor any
of its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to the Agreement or any Related Agreement to be integrated
with prior offerings by the Company for purposes of the Securities Act which
would prevent the Company from selling the Securities pursuant to Rule 506 under
the Securities Act, or any applicable exchange-related stockholder approval
provisions.

          7. There is no action, suit, proceeding or investigation pending or,
to such counsel’s knowledge, currently threatened against the Company or any of
its Subsidiaries that prevents the right of the Company or any of its
Subsidiaries to enter into this Agreement or any of the Related Agreements, or
to consummate the transactions contemplated thereby. To such counsel’s
knowledge, the Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality; nor is there any action, suit, proceeding or investigation by
the Company currently pending or which the Company intends to initiate.

          8. The terms and provisions of the Master Security Agreement and the
Stock Pledge Agreement create a valid security interest in favor of Calliope, in
the respective rights, title and interests of the Company and its Subsidiaries
in and to the Collateral (as defined in each of the Master Security Agreement
and the Stock Pledge Agreement).Each UCC-1 Financing Statement naming the
Company or any Subsidiary thereof as debtor and Calliope as secured party are in
proper form for filing and assuming that such UCC-1 Financing Statements have
been filed with the Secretary of State of [Nevada], the security interest
created under the Master Security Agreement will constitute a perfected security
interest under the Uniform Commercial Code in favor of Calliope in respect of
the Collateral that can be perfected by filing a financing statement. After
giving effect to the delivery to Calliope of the stock certificates representing
the ownership interests of each Subsidiary of the Company (together with
effective endorsements) and assuming the continued possession by Calliope of
such stock certificates in the State of New York, the security interest created
in favor of Calliope under the Stock Pledge Agreement constitutes a valid and
enforceable perfected security interest in such ownership interests (and the
proceeds thereof) in favor of Calliope,. No filings, registrations or recordings
are required in order to perfect (or maintain the perfection or priority of) the
security interest created under the Stock Pledge Agreement in respect of such
ownership interests.

E-2

--------------------------------------------------------------------------------



EXHIBIT F

FORM OF SUBSIDIARY GUARANTEE

F-1

--------------------------------------------------------------------------------